Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/22 has been entered.
 
Applicants have filed a new set of claims and remarks on 06/24/22 to the previous final action filed 01/31/22. The new claims feature amendments to claim 1 and 26. The new claim set cancels claims 15-16, 39, and 42 m from the claim set filed 10/18/21. Claim 43 is newly added. Claims 2, 5, 7-8, 10-16, 18, 25, 27-39, and 42 from the original claims have been canceled. Claims 1, 3-4, 6, 9, 17, 19-24, 26, 40-41, and 43 are pending examination. 

Interview 

The examiner reached out to the attorney of record in an examiner-initiated interview on 08/02/22 to discuss a rejection that was going to be made from the cancelation of claim 16. Claims 17 and 19-22 would need to be rejected because claim 17 relied on claim 16. The examiner proposed an examiner’s amendment to change the dependency to claim 1 to the attorney on record. An agreement was made. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Attorney Shawna Lemon on 08/02/22
The application has been amended as follows: 
Claim changes
In claim 17, the numerical value of “16” has been amended to “1”. The claim should read as: 
17. The method of claim 1, wherein the CD24 protein further comprises a Fc region of a mammalian immunoglobin (Ig) protein, wherein the Fc region is fused at the N-terminus or C-terminus of the CD24 protein. 
 
Response to Arguments/Withdrawn Claim Rejections

35 USC 112(b)
Applicant’s arguments, see 5, filed 06/24/22, with respect to the rejection(s) of claim 42 under U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection is considered moot upon cancelation of claim 42. 

 35 USC 103
Applicant’s arguments, see pgs. 5-7, filed 06/24/22, with respect to the rejections of claims 1, 3-4, 6, 9, 15-17, 19-24, 26 and 39-42 under 35 USC 103 have been fully considered and are persuasive. The rejections of these claims have been withdrawn.

Allowable Subject Matter

Claims 1, 3-4, 6, 9, 17, 19-24, 26, 40-41 and 43 are allowed. of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Summary of the prior art
The following is a summary of the prior art using: 
Chen et al. CD24 and Siglec-10 selectively repress tissue damage-induced immune responses. Science. 2009 Mar 27;323(5922):1722-5 herein referred to as Cheng
US20130136739 herein referred to as Zheng 
Dong et al. High Mobility Group Box I (HMGB1) Release from Tumor Cells After Treatment; Implications for Development of Targeted Chemoimmunotherapy. J Immunother 2007: 30:596–606 herein referred to as Dong
 Sattler, Susanne, and Teresa Kennedy-Lydon, eds. The Immunology of Cardiovascular Homeostasis and Pathology. Vol. 10. Springer International Publishing, 2017 herein referred to as Sattler 
Hoos A. Development of immuno-oncology drugs – from CTLA4 to PD1 to the next generations. Nat Rev Drug Discov. 2016 Apr;15(4):235-47 herein referred to as Hoos
Weber et al. Management of Immune-Related Adverse Events and Kinetics of Response with Ipilimumab. Journal of Clinical Oncology 2012 30(21): 2691-2697 herein referred to as Weber
Boyapati et al. Gut mucosal DAMPs in IBD: from mechanisms to therapeutic implications. Mucosal Immunology 2016 9(3): 567-582 herein referred to Boyapati

Hoos reviews the technology of immune-oncology drugs such as CTIA-4 and PD-1 therapies
(title). Hoos teach that immunotherapies activate the immune system to treat cancer. Hoos discusses a timeline of many known cancer immunotherapies including Ipilimumab (anti-CTLA-4 antibody), Pebrolizumab (anti-PD-1 antibody), Nivolumab (anti-PD-1 antibody). Atezolizumab (anti-PD-L-1 antibody), CAR-T therapy (chimeric antigen receptor transduced T-cells) (Fig 2 pg 240). Hoos discusses that during the development of ipilimumab, immunotherapy toxicities, termed immune-related adverse events (irAEs) were systematically characterized (pg 237 left column lines 7-15). Hoos teaches that immune checkpoint inhibitors of CTLA4 (ipilimumab), PD-1 (nivolumab), and PD-L1 cause manageable irAEs (pg 243 table 4 immune modulatory antibodies). Hoos teaches within the known manageable categories of irAEs, the toxicity of the combination therapy with ipilimumab plus nivolumab was substantially increased compared to the toxicity of a monotherapy. Hoos states that irAE management principles may therefore be a valuable basis to ensure patient safety in clinical trials. (See pg 245 2nd col. lines 23-29). While Hoos teaches a review of the field and that immune related adverse events are associated with immunotherapy, Hoos does not teach specific the specific adverse related event from the claimed limitations nor link CD24 to treatment of these irAEs.
Chen teaches that CD24 selectively represses tissue damage-induced immune responses. (Chen title). Chen teaches that CD24 has been associated with several predominant DAMPs (Danger-associated molecular patterns) including HMGB1 (high mobility group box 1), HSP (heat shock protein) 70 and 90 and negatively regulates their stimulatory activity and inhibits nuclear factor KB (NF-kB) activation (abstract). Chen teaches that part of the mechanism of how CD24 regulates the immune system is with interaction with Siglec 10 and another part is by associating with specific DAMPs like HGMB1 (Abstract pg 1722, Fig 2 pg 1723, pg 1722 mid column-right column bridging sentence and lines 1-9). While Chen teaches about CD24 mechanisms in response to DAMPs, Chen does not teach use of a mature, soluble human CD24 can be used to treat patients with irAEs from irradiation therapy, chemotherapy or cancer-cell targeting antibodies and where the irAE is defined from claim limitations. 
Dong teaches that cytolysis of human melanoma cells by immune effectors (both NK and T cells) is associated with release of the nuclear chromatin protein, high mobility group box 1 (HGMB1). (abstract). Dong teaches that TNF-related apoptosis and cytotoxic immune cell death are associated with HMGB1 release. (See pg 604 2nd col. lines 6-11). Dong teaches that tumor cells are known to overexpress HMGB1 as an antiapoptotic mechanism. (See pg 604 2nd col. lines 13-18). Dong teaches that this overexpression and general resistance of most tumor cells to apoptosis may lead to nearly universal HMGB1 release associated cell death in the absence of exogenous agents capable of causing its sequestration. (See pg 604 2nd col. lines 13-18). Dong teaches that treatment of tumor cells with chemotherapy or immunotherapy can cause substantial cell lysis and resultant release of HMGB1, DNA, and other intracellular contents. (See pg. 605 1st col. last parag). Dong concludes that sequestration of HMGB1 within the nucleus of dying cells may be able to limit the suppression of immunity observed during the reparative response and be effectively coupled with immunologic reagents. (See pg. 605 1st col. last parag). Dong further concludes that coupling therapies targeting HMGB1 with immune therapies could effectively control tumor growth and metastasis. While Dong teaches that chemoimmunotherapy releases DAMPs, Dong does not teach how these DAMPs are implicated in immune related adverse events or that CD24 can treat these claimed irAEs. 
Zheng teaches a method for treating rheumatoid arthritis by administering a CD24 protein to a mammal in need thereof. (See Zheng [0010]). Zheng teaches that this CD24 protein can be a mature human CD24, mature mouse CD24, or a variant thereof. (See Zheng [0010]). Zheng teaches that mature human CD24 may consist of SEQ ID NO:2 which reads on the claim sequence of SEQ ID NO: 1 as shown below. It is noted that the only difference between the instant application sequences SEQ ID NO:1 and SEQ ID NO:2 is that SEQ ID NO:1 has an additional variable amino acid at the end of the sequence as shown below. (See Zhang “SEQ ID NO:2” on pg 8). 

    PNG
    media_image1.png
    343
    713
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    580
    512
    media_image2.png
    Greyscale


Zheng teaches that certain embodiments of their invention the CD24 protein may further comprise a portion of a mammalian immunoglobulin (Ig), which may be fused to the N-terminus or C-terminus of the mature CD24. (See Zheng [0010]). Zheng also teaches that the mammalian immunoglobulin may be the Fc portion of a human Ig protein which may be IgG1, IgG2, IgG3, IgG3 or IgA. (See Zheng [0010]). Zheng teaches that the Fc portion may also consist of the hinge region and CH2, CH3, CH4 domain of human IgM. (See Zheng [0010]). Zheng teaches that the CD24 protein may be soluble and may be glycosylated. (See Zheng [0011]). The CD24 protein may be produced using a eukaryotic protein expression system. (See Zheng [0011]). Zheng also teaches that this expression system may comprise a vector contained in a Chinese Hamster Ovary cell line or a replication-defective retroviral vector. (See Zheng [0011]). Zheng teaches their CD24IgG1FC fusion protein is SEQ ID NO: 5 of Zheng which matches the claimed sequence of SEQ ID NO: 6 as shown below

    PNG
    media_image3.png
    823
    802
    media_image3.png
    Greyscale

Amino acids 1-26 of Zheng SEQ ID NO: 5 belong to a signal peptide described in FIG 1 of Zheng. (See Zheng Fig.1 and [0012]). While Zheng teaches about a mature soluble CD24 fusion proteins and implicated CD24 in the specific treatment of DAMPs in autoimmune disease like RA, Zheng does not teach that a mature soluble CD24 can be used to treat immune-related adverse events from the claim limitations in response to the claimed cancer treatments.
Sattler teaches about the nature of immunology within cardiovascular homeostasis and pathology. (see title). Sattler teaches that in the last 10-15 years the role of endogenous proteins as potential ligands for toll-like receptors has provided another mechanism for autoimmune mediated inflammation and tissue/cell damage. (See pg 28 “2.5 Conclusions” 1st sentence). Sattler teaches that HMGB1 has been identified as binding TLR2 and TLR4 when extracellular. (See pg 28 “2.5 Conclusions” 2nd sentence). Sattler teaches that the immune system now must be recognized as a potential foe, not just in established autoimmune diseases, such as lupus, but also in cardiovascular disease where both the innate immune system and the adaptive immune system can contribute to cardiac myocyte injury and death. (See pg 28 “2.5 Conclusions” 3rd sentence). Sattler teaches that inhibition of TLR4 can limit cell damage during cardiac infarction (See pg 28 “2.5 Conclusions” 4th sentence). Sattler teaches that the initiation of autoimmune myocarditis is considered a multifactorial entity in which several immunologic mechanisms are involved on its development and progression. (See pg 196 “10.3 Specific Factors Triggering/Predisposing Myocarditis Development”). Sattler teaches that in the complexity of the disease no unique sufficient factor has been identified but rather multiple endogenous and environmental confluent factors, in such a way that the myocardium-specific autoimmune process is triggered and sustained. (See pg 196 “10.3 Specific Factors Triggering/Predisposing Myocarditis Development”). The following figure below teaches a summation of Sattler’s teaching on the initiation of autoimmune myocarditis. (See pg 197 Fig 10.1 if needed for visual acuity).

    PNG
    media_image4.png
    731
    672
    media_image4.png
    Greyscale

Sattler teaches that several polymorphisms have been identified in association with autoimmunity, mainly on the CTLA-4, PD-1, and ICOS genes. (See pg 202 lines 4-5). Sattler teaches that in the case of PD-1 deserves particular attention considering the outbreak of the checkpoint blockade in cancer therapy. (See pg 202 lines 9-11). Sattler teaches that myocarditis has been found to be an infrequent side effect of PD-1 blockade. (See pg 202 lines 13-14). Sattler further teaches that HMGB1 has been found to be important during the initiation process of experimental autoimmune myocarditis. (See pg 211 4th parag). Sattler teaches that HMGB1 is a ligand of a macrophage receptor called receptor for advanced glycation end products (RAGE) which induces a M1-like phenotype/functionality of macrophages, boosting its inflammatory impact on myocarditis. (See pg 211 4th parag). 
		Weber teaches a review of the known immune related adverse events associated with anti-CTLA4 antibody, Ipilimumab. (See abstract). Weber teaches that irAEs are associated in 84.6% of patients out of the pooled analysis of 325 patients. (See “General AE Profile with Ipilimumab” pg 2692). The prevalence of irAEs associated with Ipilimumab are found in Table 2 of Weber as shown below. 

    PNG
    media_image5.png
    137
    359
    media_image5.png
    Greyscale

While the majority of the adverse events were found to be in skin, the second most common adverse event was associated with the GI tract and could take the form of colitis or diarrhea. (See table 2). Weber teaches that treatment of these irAEs associated with colitis and diarrhea come in a variety of forms depending on the irAE grade. (See “Organ-Specific IRAES of Ipilimumab-Diarrhea/Colitis” pg 2693). Low grade diarrhea can be treated with loperamide, oral hydration, and electrolyte substitution and an American dietary association colitis diet is recommended. (See pg 2693 2nd col. 2nd parag.). Grade 2 diarrhea, GI infection or inflammatory bowel disease are to be ruled out by testing and oral diphenoxylate hydrochloride, atropine sulfate, and budesonide are used to treat the grade 2 diarrhea.  (See pg 2693 2nd col. 2nd parag.). In the most severe of cases (Grades 3 and 4), Weber teaches use of intravenous steroids, replenishment of fluids and electrolytes as well as opiates or analgesics can be used for pain. In cases that the doses of steroids do not work treatment with infliximab which is a similar therapeutic used in the therapeutic approach of inflammatory bowel disease. (See pg 2693 2nd col. 3rd parag.). Weber teaches that ipilimumab should be permanently discontinued in patients with grade 3 or 4 diarrhea or colitis. (See pg 2694 1st col. 1st sentence). 
	Boyapati teaches that endogenous damage-associated molecular patterns (DAMPs) are released during tissue damage and have increasingly recognized roles in the etiology of many human diseases. (See abstract). Boyapati teaches that inflammatory bowel disease (IBS), ulcerative colitis (UC) and Crohn’s disease (CD) are immune mediated conditions where high levels of DAMPs are observed. (abstract). Boyapati teaches that HMGB1 is an example of a prototypic DAMP and can be found in feces and serum in intestinal inflammation. (See pg 570 1st parag. -pg 571 end of 1st col.). Boyapati teaches that HMGB1 inhibition is protective in acute dextran sulfate sodium (DSS) colitis. (See pg 570 1st parag. -pg 571 end of 1st col.). 

Reasons for allowance based on the prior art
	The closest prior art to the application was found in Zheng. Zheng discussed many of the structural features of the claim CD24 protein of the claims. While Zheng taught a nearly synonymous CD24 protein, Zheng did not teach a correlation between CD24 and irAEs only RA and DAMPS. This connection was important to the prosecution of the case. 
	A clear case can be made between CD24 and inflammation. Chen teaches that CD24 could possible abrogate tissue damage brought about by DAMPs. Ultimately the prior is conclusive that CD24 has interactions with Siglec 10 and certain DAMPs like HMGB1. Examination tried to link the prosecution in a way to show that these factors lead to irAEs as shown below. 

            
                C
                a
                n
                c
                e
                r
                 
                t
                h
                e
                r
                a
                p
                i
                e
                s
                →
                D
                A
                M
                P
                s
                 
                (
                H
                M
                G
                B
                1
                )
                →
                a
                u
                t
                o
                i
                m
                m
                u
                n
                i
                t
                y
                →
                i
                r
                A
                E
                s
            
        
If this could be proven with the prior art then it could be shown in particularly that CD24 could intervene in the DAMP interactions that would lead to further immune activation and subsequent irAEs. However, it is noted that the link between DAMPs and autoimmunity is not straight forward. For example, Sattler teaches that in experimental myocarditis, HMGB1 is only implicated in making this condition worst. Sattler teaches that it is unknown how the pathogenesis of myocarditis begins.  This was the main problem in finding obviousness. There was no clear linking feature of pathogenesis between these irAEs. In another example it was found that in a detailed study of Ipilimumab by Weber myocarditis was not mentioned. It is believed that in particularly each of the immune checkpoints mentioned in the claim limitations of Claim 1 may each have separate cases of irAE pathogenesis. Autoimmunity and irAEs are complex topics in the field. It is not known how these develop nor is it known for certain how exactly CD24 could prevent or treat these conditions. Thus, it is concluded that not enough details are known in the prior art to give one a reasonable expectation of success in using CD24 to treat irAEs. 


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/               Examiner, Art Unit 1647                                                                                                                                                                                         /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647